Fourth Court of Appeals
                                      San Antonio, Texas
                                             January 8, 2020

                                          No. 04-19-00847-CR

                                  IN RE THE STATE OF TEXAS

                                   Original Mandamus Proceeding 1

                                                ORDER

        On December 5, 2019, relator filed a petition for writ of mandamus and the real party in
interest filed a response. After considering the petition, this court concludes relator is not entitled
to the relief sought. Accordingly, the petition for writ of mandamus is DISMISSED FOR LACK
OF JURISDICTION. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on January 8, 2020.




                                                                  _____________________________
                                                                  Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of January, 2020.

                                                                  _____________________________
                                                                  Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. B1661841.01, B1661842.01, B1661843.01, styled The State of Texas v.
Jack Edward Miller, pending in the Municipal Court, Bexar County, Texas, the Honorable Al Tavera presiding.